DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


					Claim Interpretation

Claim 1 contains and/or which is interpreted as “or”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,5-6,11-15,21,30 are rejected under 35 UCS 112 2nd

Claim 1 “the sensors” lacks antecedent basis. For example “neural sensor network” followed by a plurality of sensors, followed by “the sensors comprise and later the sensors after “monitoring sensors”. Which sensors are directed to the “a plurality of sensors”, “external monitoring sensors” etc. Applicant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1,2,3, 5-6, 11-15, ,21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20090265193 Collins in view of US Patent 9505494 to Marlow and US Patent Publication 20180158147 to Crabtree


As per claim 1, Collins discloses;
a premise neural sensor network (PNSN) system comprising a plurality of sensors installed at an industrial facility to obtain raw PNSN data associated with the operation and/or a structural asset of the industrial facility, wherein the sensors comprise:  Collins (0127)
(i) internal monitoring sensors inside the industrial facility, Collins (0127)
and (ii) external monitoring sensors outside the industrial facility, wherein the PNSN system is configured to continuously obtain the raw PNSN data from the sensors and provide the raw PNSN data for monitoring the industrial facility; Collins(0126-7) a ground mobile data capturing unit (GMDCU) configured to obtain raw GMDCU data of the structural asset at the insured industrial facility;
Collins (0044)
a flying mobile data capture unit (FDCU) configured to capture raw FDCU data of the structural asset at the insured industrial facility; Collins(0055, 0114)
a dynamic risk pricing and continuous monitoring system at a location remote from the industrial facility comprising one or more processors, Collins(0124-5)
the one or more processors being programmed according to a dynamic pricing algorithm, 
the dynamic risk pricing and continuous monitoring system being configured to; 
Collins(0134)
continuously receive an input 
derived from at least one of the raw PNSN data, the raw GMDCU data, and the raw FDCU data; Collins (0073)
using the one or more processors,  Collins (0135) an incident at the industrial facility, (0135)
the incident corresponding to damage to the structural asset and/or a disruption to the operation of the industrial facility; 
Collins(0135, 0113 and 0114)
update, using the one or more processors, 
a value for a risk premium for the industrial facility 
Collins(0075 in view of 0135) 
Collins does not explicitly disclose what Marlow teaches;
and the continuously received input (Marlow- continuous risk monitoring (col. 23 lines 45-50) according to the dynamic pricing algorithm  the dynamic risk pricing and continuous monitoring system being configured to; output and Marlow (col. 45, lines 45-55, insurance server may be able to update the insurance premium prices…)
information based on the updated value for the risk premium  by outputting a graphical representation to a display devic
The motivation for the combination is that dynamic pricing may be able to assist the human adjuster. (col. 1 lines 15-35)
Collins and Marlow do not explicitly disclose what Crabtree teaches;
simulate, based on the simulation
(0042) The motivation is because insured losses can be modeled to be more accurate. (0005)

As per claim 2, Collins teaches,
The system of claim 1, wherein the graphical representation comprises an augmented reality or virtual reality graphical representation.  (0070 ) 

As per claim 5, Collins discloses;
The system of claim 1, further comprising a database library.  
(0075)

As per claim 6 Collins discloses; discloses, The system of claim 1, further comprising an interface configured to interact with an external developer's platform.  
(0072)

As per claim 11, Collins teaches, 
The system of claim 1, wherein the sensors of the PNSN system are  configured to generate raw PNSN data relating to one or 
more of odor, pressure, height, movement, displacement, and gas content at the industrial facility. (0127, gas etc.) 


As per claim 12 Collins discloses; The system of claim 1, wherein the sensor comprises an accelerometer or a gyroscope.  (0069)

As per claim 13, Marlow teaches what Collins does not explicitly teach; The system of claim 1, further comprising a dynamic pricing unit that receives the value of the risk premium from the calculation unit and generates a daily risk premium based on a parameter of the first location.  
Marlow (col. 18, 60-66)
The motivation for the combination would be the same as found in claim 1.

As per claim 14, Collins teaches, The system of claim 1, wherein the sensors of the PNSN system is configured to capture visual data of a structural asset at the first location. (0008)

As per claim 15 Collins discloses; The system of claim 14, further comprising an image processing unit configured to convert the visual data into a measurement of dimensions of the structural asset. (0066) 


As per claim 21 Marlow teaches what Collins does not disclose; The system of claim 1, wherein the dynamic risk pricing and continuous monitoring system 
(continuous risk monitoring col. 23 lines 45-50 and col. 45 lines 45-55)
The motivation would be similar to that provided for claim 1.
Marlow(col. 4, lines 60-65, configured to perform…. More of an intended use)
In regards to the loss scenarios see Crabtree;
Crabtree(0041 loss scenarios)
The motivation would be similar to that found in claim 1. 


As per claim 30 Collins discloses; The system of claim 1, wherein the dynamic risk pricing and continuous monitoring systems is configured to determine that an abnormal situation exists at the industrial facility based on the continuously received input and initiate an alarm.
Collins (0137 warn)






Response to Arguments 
Applicant filed an amendment on 9/16/21. Claims 1-29 were pending in this application, of which claims 22-29 were withdrawn from consideration. 
Claims 1, 11-13, 15, 18, and 21 have been amended. Claims 4, 7-10, 16-20, and 22-29 have been canceled and claim 30 has been added. Thus claims1, 2,3,5,6, 11, 12,13,14, 15,21 and 30 are pending. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Rejections under 35 USC 101- moot in view of amendment.
Rejections in view of 35 USC 112 (f)- generally persuasive in view of amendment.
Prior Art Rejections Claims 1, 3-10, 12, 13, 15-17, 20, and 21 were rejected under 35 U.S.C. § 102(a) for allegedly being anticipated by Marlow et al. (U.S. Patent No. 9,505,494, hereinafter "Marlow"). 
Claims 2, 11, 14, and 18 were rejected under 35 U.S.C. § 103 for allegedly being unpatentable over Marlow in view of Collins et al. (U.S. Patent Publication No. 2009/0265193, hereinafter "Collins"). 


Here applicant arguments directed to Marlow are generally moot in view of Collins now applied to the intendent claims.  Likewise Crabtree (see above) is also cited. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached from 8:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/
Primary Examiner, Art Unit 3698